Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Uecker et al (2018/0333798).
 	For claim 1, Uecker teaches a welding system (abstract, lines 1-3), comprising: power conversion circuitry (1710 as shown in fig.17) configured to: output welding-type power to a weld circuit (302a as shown in fig.3 and 17) (par.64,lines 1-10 and par.125, lines 1-10); and output preheating power to a preheater (302b as shown in fig.3 and 17) (par.64,lines 1-10 and par.125, lines 1-10); and control circuitry (1712 as shown in fig.17) configured to: receive an input selecting one of a plurality of weld schedules (input parameters such as voltage, current, wire speed) (par.127, lines 3-10), each of the plurality of weld schedules specifying a combination of a welding-type output power and a preheating output power (par.127, lines 1-15); and control the power conversion circuitry to output the welding-type power (302a as shown in fig.3 and 17) and the preheating power (302b as shown in fig.3 and 17) based on the selected one of the plurality of weld schedules (par.125, lines 5-10 and par.127, lines 1-15).  	For claim 2, Uecker further teaches wherein the power conversion circuitry (1710 as shown in fig.17) comprises: weld power conversion circuitry (either 1710 or auxiliary converter as in par.126, lines 3-4) figured to output the welding-type power (302a as shown in fig.3 and 17); and preheating power conversion circuitry (either 1710 or auxiliary converter as in par.126, lines 3-4) configured to output the preheating power (30ba as shown in fig.3 and 17) (par.33, lines 4-5, par.64, lines 5-10 and par.126, lines 1-10) (there are options of having either single or multiple converter for welding power and preheating power).  	For claim 3, Uecker further teaches wherein the weld power conversion circuitry (either 1710 or auxiliary converter as in par.126, lines 3-4) is configured to convert a first portion of welding-type power (302a as shown in fig.3 and 17) received at the power conversion circuitry to the welding-type power (302a as shown in fig.3 and 17) and the preheating power conversion circuitry (either 1710 or auxiliary converter as in par.126, lines 3-4) is configured to convert a second portion of the welding-type power received at the power conversion circuitry to the preheating power (302b as shown in fig.3 and 17) (the power are converted based on the demand of power in each side) (par.64, lines 4-10 and par.125, lines 5-10 and par.126, lines 1-8).  	For claim 4, Uecker further teaches wherein the weld power conversion circuitry (either 1710 or auxiliary converter as in par.126, lines 3-4) is configured to convert a first portion of alternating current input power received at the power conversion circuitry to the welding-type power (302a as shown in fig.3 and 17) and the preheating power conversion circuitry (either 1710 or auxiliary converter as in par.126, lines 3-4)  is configured to convert a second portion of the alternating current input power received at the power conversion circuitry to the preheating power (302b as shown in fig.3 and 17) (par.64, lines 4-10 and par.125, lines 5-10 and par.126, lines 1-8).  	For claim 5, Uecker further teaches wherein the control circuitry (1712 as shown in fig.17) is configured to receive the input from an operator input device (1714 as shown in fig.17) (par.127, lines 1-4).  	For claim 6, Uecker further teaches wherein the input is indicative of a state of the operator input device (1714 as shown in fig.17), wherein the control circuitry (1712 as shown in fig.17) is configured to: while the input indicates that the operator input device (1714 as shown in fig.17) is depressed or activated by the operator (par.112, lines 1-5), select a first one of the plurality of weld schedules, the first one of the plurality of weld schedules specifying a nonzero preheating current (when preheating is increasing above zero par.112, lines 5-20 and par.140, lines 1-5); and while the input indicates that the operator input device is not depressed or inactivated, select a second one of the plurality of weld schedules (par.112, lines 5-20 and par.14, lines 1-3, par.142, lines 1-8 and par.143, lines 1-7).  	For claim 7, Uecker further teaches wherein the second one of the plurality of weld schedules specifies substantially zero preheating current (when the preheating decrease or off, par.77, lines 2-6 and par.112, lines 5-20).  	For claim 8, Uecker further teaches wherein the control circuitry is configured to define a first one of the plurality of weld schedules based on a second one of the plurality of weld schedules ((par.112, lines 5-26)(some of selecting schedules or parameters reflect of the amount of current or voltage or speed that is selected).  	For claim 9, Uecker further teaches wherein the first one of the plurality of weld schedules (such as voltage or current or speed) comprises a first welding output power and a first preheating output power (input welding power and preheating power based on original input information upper or lower power), and the second one of the plurality of weld schedules comprises a second welding output power and a second preheating output power (input welding power and preheating power based on the changes or adjustment to the input information such as upper or lower welding power or preheating power) (par.106, lines 1-8, par.108, lines 1-5, par.111, lines 1-5 and par.112, lines 1-10).  	For claim 10, Uecker further teaches wherein the first one of the plurality of weld schedules comprises a first wire feed speed (low speed), and the second one of the plurality of weld schedules comprises a second wire feed speed (high speed) (the system is capable of inputting different level of speeds)(par.105, lines 8-10, lines 1-5, and par.112, lines 20-25).  	For claim 11, Uecker further teaches wherein the first welding output power is greater than the second welding output power, the second preheating output power is greater than the first preheating output power (par.112,lines 10-25, the system is capable of changing and manipulating the amount of power that supplied either high or low depends on process type), and the second wire feed speed is greater than the first wire feed speed (high or low depend on the mode selection par.92, lines 1-3).  	For claim 12, Uecker further teaches wherein the second preheating power output is substantially zero (when the preheating is decreased or off), and the first preheating power output is greater than zero (when the preheating is increased or on) (par.77, lines 3-5 and par.112, lines 10-25).  	For claim 13, Uecker further teaches wherein the control circuitry (1712 as shown in fig.17) is configured to receive the input from welding control system via a communications network (par.127, lines 15-20).  	For claim 14, Uecker teaches welding system (abstract, lines 1-2), comprising: power conversion circuitry (1710 as shown in fig.17) configured to: output welding-type power to a weld circuit (302a as shown in fig.3 and 17); and output preheating power to a preheater (302b as shown in fig.3 and 17); and control circuitry (1712 as shown in fig.17) configured to synergically control the welding-type power (302a as shown in fig.3 and 17) and the preheating power (302b as shown in fig.3 and 17) during a welding operation based on a control signal (par.64, lines 1-10 and par.125, lines 1-10).  	For claim 15, Uecker further teaches communications circuitry configured to receive the control signal (par.127, lines 15-20).  	For claim 16, Uecker further teaches wherein the communication circuit (thru cable) is configured to receive the control signal from at least one of the welding-type torch or a foot pedal (par.129, lines 1-9).  	For claim 17, Uecker further teaches wherein the control circuitry (1712 as shown in fig.17) is configured to synergically control a wire feed speed with the welding-type power (302a as shown in fig.3) and the preheating power (302b as shown in fig.3) (par.112, lines 20-26).  	For claim 18, Uecker further teaches wherein the control circuitry is configured to synergically control the preheating power within a range of power between zero (lower power) and an upper preheating power limit (high power) (par.106, lines 1-8, par.108, lines 1-5, par.111, lines 1-5 and par.112, lines 1-10).  	For claim 19, Uecker further teaches wherein the control circuitry is configured to synergically control a total heat input to the weld based on the control signal received from a control device during the welding operation (par.111, lines 1-5 and par.109, lines 1-5).  	For claim 20, Uecker further teaches wherein the control circuitry is configured to maintain a substantially constant total heat input by controlling at least one of the power conversion circuitry to output the preheating power and the welding-type power based on the control signal (par.66, lines 3-10 and par.67, lines 1-15).  	For claim 21, Uecker further teaches wherein the control signal is representative of an amount a trigger of a welding torch is depressed, an amount a foot pedal is depressed, or an output of a knob input device or a dial input device (trigger torch par.52, lines 5-10 and knob par.111, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761